Citation Nr: 0627697	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen the finally decided claim of entitlement to service 
connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran was notified of the decision 
in July 2004.  

In June 2004, the RO determined that the veteran did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a left 
eye disability.  

In August 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  In February 1946, the RO granted the claim of entitlement 
to service connection for an eye injury, with resulting 
amblyopia of the left eye.  

2.  In the January 1947 rating decision, the RO proposed to 
sever service connection for a left eye disability based on a 
finding that the veteran suffered from refractive error prior 
to enlisting in the service, that the refractive error is a 
developmental defect, and that refractive error is not a 
disability that is recognized for VA compensation purposes.  
The severance was effective 60 days following the proposed 
notice.  The veteran did not appeal the adverse determination 
and it became final.

3.  The evidence submitted subsequent to the January 1947 
final decision is new to the extent that the evidence was not 
associated with the claims file at the time the RO rendered 
the January 1947 decision; however, the evidence is not 
material to the veteran's claim of entitlement to service 
connection for a left eye disability.  

4.  The record does not include evidence demonstrating that 
the veteran is currently diagnosed as having a left eye 
disability which is related to his period of service.  


CONCLUSIONS OF LAW

1.  The RO's January 1947 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for a left eye disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim to reopen the previously decided claim 
of entitlement to service connection for a left eye 
disability in January 2004, February 2004, and September 
2005.  In March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date in the event that the service 
connection claims are granted.  Thus, the proper notice has 
been provided to the veteran on these latter two elements and 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in January 2004, February 2004, and September 
2005.  

The Board concludes that the discussions contained in the 
September 2005 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the correspondence 
informed the veteran of the claim that the VARO was 
developing; what the VARO was doing to develop the claim; 
what information and evidence was necessary to substantiate 
the claim; the evidence already received in support of the 
claim; the evidence that VA is responsible for obtaining; and 
the evidence that the veteran is responsible for submitting 
in support of the claim.  

The correspondence also specifically informed the veteran of 
the actions he should take in support of the claim, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also informed to essentially submit 
everything in his possession that would be helpful in 
substantiating the claim.  Lastly, the September 2005 
correspondence notified the veteran that he needed to submit 
new and material evidence to reopen the finally decided claim 
of entitlement to service connection for amblyopia of the 
left eye and informed him of the basis of the denial in the 
final decision.  See Kent v. Nicholson, No. 04-18, 2006 WL 
1320743 (Vet.App). March 31, 2006).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran maintains that he is entitled to service 
connection for a left eye disability.  In February 1946, the 
RO granted service connection for an eye injury with 
resulting amblyopia of the left eye.  In January 1947, the RO 
proposed to sever service connection for a left eye 
disability, essentially finding that the veteran suffered 
from refractive error prior to enlisting in the service, that 
the refractive error is a developmental defect, and not a 
disability that is recognized for VA compensation purposes.  

By correspondence dated on January 13, 1947, which notified 
the veteran of the proposed severance, the RO essentially 
stated that the service medical records show that the left 
eye disability was not incurred in or aggravated by service.  
The RO found that the disability is a developmental defect 
and not a disability for VA compensation purposes.  

The veteran was informed that he had a period of 60 days to 
submit evidence showing that service connection should not be 
severed.  He was also notified that if the required evidence 
was not received within the 60 day time period, service 
connection for the left eye disability would be severed 
without further notification.  The veteran did not respond to 
the RO within the 60 day time period and the January 1947 
decision became final.  In order to reopen the finally 
decided claim, the veteran must submit both new and material 
evidence for VA review.  

New and Material Evidence

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, which specifically apply to 
claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The RO's January 1947 decision is final.  Prior to the RO's 
January 1947 decision to sever service connection for a left 
eye disability, the evidence associated with the claims file 
included the veteran's service medical records and a VA 
examination report, dated in December 1946.  

The veteran's service medical records show that the veteran 
was evaluated in August 1943 and it was determined that the 
veteran had a refractive error which was uncorrectable with 
lens.  Amblyopia was noted.  In the veteran's right eye, 
vision acuity was 20/30 and in the left eye, vision acuity 
was 20/200.  It was also noted that the veteran should be re-
classified for non-combatant service.  

The September 1943 service medical report showed that the 
veteran was diagnosed as having amblyopia of the left eye, 
due to severe mixed astigatmatism.  The March 1944 service 
medical report shows that the veteran was hospitalized for 
amblyopia, exanopsia of the left, cause undetermined.  The 
veteran's visual acuity in the right eye was 20/20 and the 
visual acuity in the left eye was 15/400.  Other service 
medical reports show that the veteran has had difficulty with 
his eye sight for most of his life.  

On the November 1945 separation examination, it is noted that 
the veteran reported that he suffered an eye injury in 
October 1943 and was hospitalized for 30 days.  It is also 
noted that the veteran suffered from amblyopia of the left 
eye following a concussion in September 1943.  

In the December 1946 VA examination report, the examiner 
stated that there was no evidence of injury to the left eye.  

The evidence associated with the claims file subsequent to 
the RO's January 1947 decision includes VA examination 
reports, dated in January 1948, December 1950, February 1956, 
and  May 2004, a medical report from E. A. Seifert, M.D., 
dated in October 1950; a medical report from D. Roth, M.D., 
dated in November 1954; medical treatment reports from N. J. 
M. P., with various dates; a medical report from North Jersey 
Neurologic Associates, PA, dated in June 2003; copies of 
prescriptions from M. Arnouk, M.D., dated from April 2004 to 
May 2005; a medical report from St. Joseph's Wayne Hospital, 
dated in December 2005; and VA medical treatment records, 
dated from May 2004 to October 2004.  Note that VA received 
the claim to reopen the finally decided claim of entitlement 
to service connection for a left eye disability in December 
2003.  

After reviewing the aforementioned records, the Board finds 
that these records primarily pertain to disabilities that are 
not currently on appeal before the Board.  In May 2004, 
however, the veteran was specifically examined by VA for 
complaints of impaired vision in the left eye.  After 
examination of the veteran, the examiner diagnosed the 
veteran as having a history of amblyopia of the left eye, age 
related macular degeneration, and cataract of both eyes.  

In the veteran's September 2004 statement, he stated that he 
has a history significant for a lazy left eye.  Despite 
having a lazy left eye, he qualified for enlistment in the 
service and served in the 34th Infantry Division as a machine 
gunner and rifleman.  He explained that during the months in 
which he was in combat his left eye caused him problems and 
he had vision impairment.  

The VA treatment records, dated from May 2004 October 2004, 
show that the veteran is treated for various illnesses.  
These records, however, do not show that the veteran is 
diagnosed as having a left eye disability that was incurred 
in or aggravated by his period of service.  

In view of the foregoing evidence, law and regulations, the 
Board concludes that the requirements for establishing that 
new and material evidence has been submitted to reopen the 
finally decided claim have not been met.  The Board observes 
that the evidence submitted subsequent to the January 1947 
final decision is new to the extent that the evidence was not 
associated with the claims file at the time the RO rendered 
the final decision.  This evidence, however, is not material 
to the veteran's claim, that is, the evidence does not 
demonstrate that the veteran is currently diagnosed as having 
a left eye disability that is related to his period of 
service.  

In fact, the evidence demonstrates that the current left eye 
disability is related to the veteran's age.  The May 2004 
examination report states that the veteran has a history of 
amblyopia of the left eye, age related degeneration, and 
cataract of both eyes.  Note that amblyopia is essentially 
lazy eye and the service medical records appear to relate the 
condition to astigmatism, and not to an injury that incurred 
in service.  The diagnosed degeneration is related to age and 
there is no evidence to support that cataract of the eyes is 
related to the veteran's service.  

Material evidence would be evidence showing that the veteran 
is diagnosed as a having a left eye disability, which is not 
considered a congenital or developmental defects, or 
refractive error of the eye, and which was incurred in or 
aggravated in service.  In the absence of evidence that tends 
to show that the veteran is diagnosed with a left eye 
disability which is related to the his period of active 
service, through incurrence or aggravation, the Board finds 
that the evidence received subsequent to the RO's final 
decision is not both new and material to the claim of 
entitlement to service connection for a left eye disability.  

The Board does not doubt the sincerity of the veteran's 
belief that he is, in fact, diagnosed as having a left eye 
disability which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for a left eye 
disability; therefore, the Board will not reopen the claim 
for review on the merits.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the finally decided claim of entitlement to service 
connection for a left eye disability.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


